2ui department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar set epr nal tl legend taxpayera bank b financial_institution c ira x account y amounta amountb date year dear ee ala ae wer cera am ee ss this is in response to your letter dated date as supplemented by additional correspondence submitted on date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ wie page j i j i wi eg 4s oy - oy the following facts and representations have been submitted under penalty of perjury in support of the ruling requested received a distribution totaling amount a taxpayer a age represents that from ira x an individual_retirement_annuity under sec_408 of the code taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of a representative of bank b to follow taxpayer a’s instructions which led to the placement of amount a in a non-ira account taxpayer a further represents that amount a has not been used for any other purpose on date taxpayer a closed out ira x with financial_institution c intending to open up a new ira with bank b in order to improve his investment return on the same day taxpayer a received his required_minimum_distribution from ira x of amount b and took a check for the remainder amount a to bank b taxpayer a represents that he communicated to a representative at bank b his intention to rollover amount a to an ira however bank b by letter dated date states that its staff misunderstood the origin of taxpayer a’s funds and consequently failed to direct taxpayer a on correctly completing his deposit slip so as to rollover amount a to an ira as a result amount a was placed in a non-ira account account y it was not until the internal_revenue_service reviewed taxpayer a’s year tax_return and notified him of a discrepancy in his tax information that taxpayer a realized he had deposited amount a in a non-ira account based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the failure of a representative of bank b to follow taxpayer a's instructions which led to the placement of amount a in anon-ira account kk page accordingly under the facts and documentation presented by taxpayer a the service hereby waives the 60-day rollover requirement under sec_408 of the code with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 this letter expresses no opinion as to whether the ira described herein satisfied e requirements of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 tlejohn monacer employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc ak
